       Case 5:21-cv-03633-SVK Document 173 Filed 06/02/21 Page 1 of 2



 1   MORRISON & FOERSTER LLP
     Michael A. Jacobs (CA SBN 111664)
 2   Richard S.J. Hung (CA SBN 197425)
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile:    415.268.7522
     MJacobs@mofo.com
 5   RHung@mofo.com
 6   MORRISON & FOERSTER LLP
     Colette Reiner Mayer (CA SBN 263630)
 7   755 Page Mill Road
     Palo Alto, California 94304-1018
 8   Telephone: 650.813.5600
     Facsimile:     650.494.0792
 9   CRMayer@mofo.com
10
     Attorneys for Defendants
11   Cornershop Technologies, Inc., Cornershop
     Technologies LLC, and Delivery
12   Technologies US, Inc.
13
                                 UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15                                      SAN JOSE DIVISION
16   MAPLEBEAR INC. DBA INSTACART,                 No. 5:21-cv-03633-SVK
17                 Plaintiff,                      NOTICE OF CHANGE IN COUNSEL
18          v.
19   CORNERSHOP TECHNOLOGIES, INC.;
     CORNERSHOP TECHNOLOGIES LLC;
20   DELIVERY TECHNOLOGIES US, INC.;
     DOES 1–10,
21
                   Defendants.
22

23

24

25

26

27

28
                                                                           No. 5:21-cv-03633-SVK
                                   NOTICE OF CHANGE IN COUNSEL
       Case 5:21-cv-03633-SVK Document 173 Filed 06/02/21 Page 2 of 2



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2             PLEASE TAKE NOTICE that effective immediately John A. Polito should be removed
 3   from the e-mail notification list as he is no longer counsel of record in this matter. Attorneys
 4   from the law firm of Morrison & Foerster LLP continue to represent Defendants Cornershop
 5   Technologies, Inc., Cornershop Technologies LLC, and Delivery Technologies US, Inc. in this
 6   matter.
 7

 8

 9   DATED: June 2, 2021                         MORGAN, LEWIS & BOCKIUS LLP

10

11
                                                 By:                /s/ John A. Polito
12                                                                     John A. Polito
                                                                Attorneys for Defendants
13                                                            Cornershop Technologies, Inc.,
                                                              Cornershop Technologies LLC, and
14                                                            Delivery Technologies US, Inc.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -2-                          No. 5:21-cv-03633-SVK
                                    NOTICE OF CHANGE IN COUNSEL
